On Rehearing.
PER CURIAM.
The decree should be amended as requested in the petition by substituting for the clause quoted in our opinion the following :
“Nothing in this injunction shall prevent or is intended to prevent, or enjoin this defendant from handling, using and selling rubber tires and rims covered by the Grant patent, manufactured by the Goodyear Tire & Rubber Company, having a right to manufacture, use and sell such tires under a judicial decree in the federal courts of the Sixth circuit; or manufactured by the Kokomo Rubber Company, having a right to manufacture, use and sell such tires under a judicial decree in the district of Indiana, Seventh circuit; or manufactured by the Victor Rubber Tire Company, under a judicial decree in a litigation in the federal courts in the Sixth circuit, wherein in such litiga-tions it has been judicially determined that the said Grant patent is invalid and void.”
The mandate is stayed until August 1, 1908, with leave to apply to any member of the court for an extension of the stay on proof that a petition for a writ of certiorari has been duly filed.
The request that we direct that the printed records in the Goodyear, Kohomo, and Firestone Cases be sent to the Supreme Court as physical exhibits is denied. Although we see no objection to this course being taken, we do not feel at liberty to direct it, as it is for the Supreme Court to determine whether changes in the record shall be made. The application should therefore be made to that court or a justice thereof.